This appeal is here on the record without a transcription of the testimony.
In the court below the appellant was convicted of vagrancy.
The complaint follows substantially the code form and was sufficient against the demurrers interposed thereto. Title 15, Sec. 259, form 111, Code 1940; Collier v. State, 16 Ala. App. 425,78 So. 419; Hill v. State, 25 Ala. App. 100, 141 So. 362.
Defendant's plea of former jeopardy is stated in the following language: "Now comes the defendant and says that he has been tried within twelve months for the same offense and that said cause was nol prossed, and the State ought not to further prosecute the case that said cause has been duly tried, in the County Court and the defendant discharged, and he should be discharged on account of this being a continuing offense."
It is readily apparent that this plea is insufficient in essential averments. It was proper for the court to hold it bad against the demurrers. Christian v. State, 21 Ala. App. 324,108 So. 86; Hurst v. State, 24 Ala. App. 47, 129 So. 714.
The record is free from error. The judgment below is ordered affirmed.
Affirmed.